Proceeding pursuant to article 78 of the Civil Practice Act to review a determination of respondents suspending petitioner for two weeks, without pay, from his employment as a patrolman of the Village of North Tarrytown. The proceeding was transferred to this court for disposition (Civ. Prac. Act, § 1296). The suspension was held in abeyance pending the disposition of this proceeding. Petitioner was charged with “ disrespect of his superiors, conduct unbecoming a Police Officer, and a violation of the rules and regulations of the Police Department ”, arising out of the use of profane and impertinent language in a telephone conversation with one of the respondents. Determination annulled, without costs, and matter remitted to respondents for reconsideration and imposition of a lesser penalty. In our opinion, the evidence is sufficient to support the finding that petitioner was guilty as charged. However, it is our opinion that respondents abused their discretion in imposing the measure of punishment involved in the determination (see Civ. Prac. Act, § 1296, su'bd. 5-a), in view of the nature of the charges against petitioner. Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.